467 So. 2d 1030 (1985)
John Peter BAGLIO, Appellant,
v.
STATE of Florida, Appellee.
No. 84-204.
District Court of Appeal of Florida, Fourth District.
February 20, 1985.
Rehearing Denied May 15, 1985.
Richard L. Jorandby, Public Defender, and Louis G. Carres, Asst. Public Defender, West Palm Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Carolyn V. McCann, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
The defendant appeals his conviction and sentence for sexual battery. The primary error asserted is the denial of a motion to suppress the physical evidence obtained as a result of appellant's allegedly unlawful arrest. Defendant's motion to suppress was denied prior to trial. During trial, however, the physical evidence was admitted. Defense counsel not only failed to object but specifically stated that he had no objection to the admission of same. Accordingly, the right to appellate review of the issue has been waived. DeLuca v. State, 384 So. 2d 212 (Fla. 4th DCA 1980). The conviction and sentence are affirmed.
DOWNEY, HURLEY, and BARKETT, JJ., concur.